DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/13/2019.
Claims 1-16, 18 and 19 are amended. 
Claim 17 is cancelled. 
Claims 1-16, 18 and 19 are pending.
Claims 1-16, 18 and 19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  claim 6 recites “wherein the step of obtaining step a second set of data”, claim 8 recites “a step of initially configuring wherein said mobile device:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 18 and 19 recites several software modules. According to the disclosure(¶ 89, 186 198, 207, 249-252, 257-260) “When implemented in hardware, the modules may be implemented as one or more hardware modules, such as one or more application specific integrated circuits…. When implemented in software, the modules may be implemented as one or more computer programs that are executed on one or more processors… The processor 2, piloted by the computer program PG1, implements a number of functional modules as depicted in FIG. 4B, that is: a localisation module MD2, a receiving module MD4, a selecting module MD6, a data obtaining module MD8, a configuring module MD10 and an executing module MD12…. The processor 20, piloted by the computer program PG2, implements a number of functional modules as depicted in FIG. 5B, that is: a localisation module MD20, a determining module MD22, a first sending module MD24, a request processing module MD26, a provisioning module MD28 and a second sending module MD30. In a particular example, the processor 20 further implements a connecting module MD32…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claims 1 and 9 are directed to a method, and claims 18 and 19 are directed to a machine.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “sending an information request … receiving, in response to said information request, roaming information … selecting a roaming payment network … obtaining a second set of data… and configuring said digital wallet application with said second set of data ….” The claim recites receiving, sending and processing information, with the an abstract idea that is directed towards a mental process, specifically, sending information and receiving a response and selecting information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite an additional element but the element does not integrate the judicial exception into a practical application. 
Claim claims recite “configuring said digital wallet application with said second set of data.”
According to the disclosure (¶ 219, 220) “In a step S70, the mobile device DV configures the digital wallet application DWA with the received second set of data DT2 for enabling it to perform payment transactions in the selected roaming payment network R-NT….As part of this configuration S70, the mobile device DV may personalise the visual aspect of the graphical user interface (GUI) of the digital wallet application DWA with visual parameters R-PRM which may be also included in the second set of data DT2 provisioned by the server TSO. As a result, the visual configuration (e.g., card picture, logo and/or colours) of the GUI of the digital wallet application DWA can be adapted to reflect the roaming payment system that is used. The user UR may then easily realise that his digital wallet application DWA is configured in a roaming operation mode. In other words, the visual parameters R-PRM are for configuring the visual appearance of the digital wallet application DWA to indicate that the mobile payment card C1 is used in the selected roaming banking device.”
The “configuring” appears to relate to including the information in relation to a visual display. The a device displaying information is an insignificant extra solution activity. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
Dependent claim recite the process details and further receipt and sending of information. 
Claims 2-5, 7, 10-14, 16 recite process details.
Claims 6, 8 and 15 recite sending and receiving information

Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-8, and 10-16 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation " the visual appearance". There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 limitation “_ module for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
Claims 18 and 19 recites several software modules. According to the disclosure(¶ 89, 186 198, 207, 249-252, 257-260) “When implemented in hardware, the modules may be implemented as one or more hardware modules, such as one or more application specific integrated circuits…. When implemented in software, the modules may be implemented as one or more computer programs that are executed on one or more processors… The processor 2, piloted by the computer program PG1, implements a number of functional modules as depicted in FIG. 4B, that is: a localisation module MD2, a receiving module MD4, a selecting module MD6, a data obtaining module MD8, a configuring module MD10 and an executing module MD12…. The processor 20, piloted by the computer program PG2, implements a number of functional modules as depicted in FIG. 5B, that is: a localisation module MD20, a determining module MD22, a first sending module MD24, a request processing module MD26, a provisioning module MD28 and a second sending module MD30. In a particular example, the processor 20 further implements a connecting module MD32…”
The disclosure explains that the modules that are implemented as computer programs are software modules. Software modules do not have the required structure for enacting functions within the mobile device and first server. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0033090) (“Khan”), and further in view of Kaufman et al. (US 2016/0321642) (“Kaufman”) .
Regarding claims 1, 9, 18 and 19, Khan discloses receiving, in response to said information request, roaming information identifying at least one roaming payment network that is available in the current position of the mobile device(Abstract; ¶ 66, 73-77, 88, 89); 
Khan -  Universal card manager 434 may derive a pattern of previous selected card networks at the location, based on mobile device 420, and other mobile devices (not shown). Universal card manager 434 may indicate an accepted card network when based on the general geographic location of mobile device, by identifying the vendors within a specific radius and the card networks accepted by the vendors...  For another example, universal card manager 434 may determine an appropriate card network based on previous transactions of other universal digital cards on other mobile devices. Universal card manager 434 may also allow a user to manually select a card network.  (¶ 73)

selecting a roaming payment network based on said roaming information (Abstract; ¶ 32, 63-67, 73, 90); 
Khan - wallet 422, may allow user to manually select a card network in which to use the universal digital card 405 a when making a transaction…a digital open loop cash card having access to one or more card networks can intelligently decide which card network to utilized in carrying out a transaction between POS terminal 106 and for example mobile device 108... information such as the appropriate card network . The system can process the payment method selection of the card network fast enough to make sure payment procedure can be finished within industry - standard required time… the universal digital card 405 a user may select a specific card network for a specific transaction.  (¶ 32, 63, 90)

obtaining a second set of data allocated to the mobile payment card for operating in the selected roaming payment network; and (Abstract; ¶ 32, 41, 76); 
Khan - The system may allow a user to activate the payment digital cash card on supported client devices (i.e., mobile device 108) with supported application on a payment device (i.e., POS terminal 106) (¶ 32)

configuring said digital wallet application with said second set of data so that the digital wallet application can use the mobile payment card in the selected roaming payment network (Abstract; ¶ 32, 41, 54, 68-70, 82, 89, 90); 
Claim Interpretation – According to the disclosure (¶ 220) “As part of this configuration S70, the mobile device DV may personalise the visual aspect of the graphical user interface (GUI) of the digital wallet application DWA with visual parameters R-PRM which may be also included in the second set of data DT2 provisioned by the server TSO. As a result, the visual configuration (e.g., card picture, logo and/or colours) of the GUI of the digital wallet application DWA can be adapted to reflect the roaming payment system that is used. The user UR may then easily realise that his digital wallet application DWA is configured in a roaming operation mode. In other words, the visual parameters R-PRM are for configuring the visual appearance of the digital wallet application DWA to indicate that the mobile payment card C1 is used in the selected roaming banking device.” Therefore, for the purpose of claim interpretation, the “configuring” step, will be understood to be displaying visual indication of the payment card used. Additionally, “So that” is result language and therefore does not have patentable weight as it recites an intended result. See MPEP 2111.04.
Khan - Token requester 436 may request a token, when a new digital card is added or created in wallet… The system may allow a user to activate the payment digital cash card on supported client devices (i.e., mobile device 108) with supported application on a payment device (i.e., POS terminal 106)… embodiments of this disclosure recognize and take into account that device (i.e., mobile device 610) or application on the device may through universal digital card 405 a, choose a payment method in real time according to the card network(s) supported by payment terminal (i.e., POS terminal 620) (¶ 32, 89)

Khan does not disclose sending an information request containing location information representative of a current position of the mobile device.

Kaufman teaches sending an information request containing location information representative of a current position of the mobile device (¶ 20, 43-50, 55); 
Kaufman - For example, the cellular service provider network may receive roaming status information pertaining to a mobile device on a continuous basis, where the roaming status information may be derived from: registrations and updates from roaming carrier networks, registrations from the mobile device on the home network (i.e., the cellular service provider network), and so forth. (¶ 43)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan(Abstract) which teaches “providing a suggested card network, determined from the plurality of card networks, to the mobile device, to conduct the transaction”  and Kaufman (Abstract) which teaches “processing the pending payment transaction when the roaming status information indicates that a location of the mobile device corresponds to the payment location”  in order to provide for authorized payment transactions in roaming networks (Kaufman; ¶ 2-4).
Regarding claim 2, Khan discloses once the configuring step is completed, a step of performing a transaction using the mobile payment card in the selected roaming payment network (¶ 41, 59, 70-75) 
Regarding claim 3, Kaufman teaches wherein said information request is sent upon detection that said mobile device is roaming out of reach of said home payment network (¶ 17-19, 50-54, 57, 58).  
Regarding claims 4 and 10, Kaufman teaches wherein the location information comprises at least one of:  -3-Preliminary Amendment Docket No. 0177.0167 geographical information representative of a geographical position of the mobile device; and - a network identifier indicating a cellular network, or a part thereof, to which the mobile device is connected (¶ 18, 23, 43-55).  
Regarding claims 5 and 12, Khan discloses priority information defining a priority order according to which each roaming payment network is to be selected by the mobile device(¶ 61, 71, 73, 88, 90, 99).    Kaufman teaches wherein the roaming information includes at least one of: - parameters associated with at least one roaming bank network, said parameters defining at least one of service rates and an acceptance area and (¶ 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan(Abstract) which teaches “providing a suggested card network, determined from the plurality of card networks, to the mobile device, to conduct the transaction”  and Kaufman (Abstract) which teaches “processing the pending payment transaction when the roaming status information indicates that a location of the mobile device corresponds to the payment location”  in order to provide for authorized payment transactions in roaming networks (Kaufman; ¶ 2-4).
Regarding claim 6, Khan discloses wherein the first set of data includes a first identifier of the mobile payment card in the home payment network, and wherein the step of obtaining step a second set of data includes: - sending, to a first server , a provisioning request for the selected roaming payment network, said provisioning request including said first identifier; - receiving, from the first server, the second set of data which includes: a roaming token allocated to the mobile payment card for operating in the selected roaming payment network, and an identifier of said roaming token (¶ 64, 73, 76, 109, 120).
Regarding claim 7, Khan discloses wherein the first set of data includes a home token corresponding to a primary account number allocated to the mobile payment card for operating in the home payment network (¶ 32, 64, 76, 80, 108-110).
Regarding claim 8, Khan discloses prior to the step of -4-Preliminary Amendment Docket No. 0177.0167 sending the information request, a step of initially configuring wherein said mobile device: - obtains the primary account number allocated to said mobile payment card for operating in the home payment network; - sends said primary account number to a first server ; and - receives, in response to said primary account number, the first set of data (¶ 64-67, 76, 80, 108-110) .
Regarding claim 11, Kaufman teaches wherein the first server determines said at least one roaming payment network by consulting a database which stores network information characterising at least one payment network which can be accessed in a particular area (¶ 21-25, 32, 38, 46).  
Regarding claim 13, Khan discloses wherein the second set of data is different from a first set of data with which the digital wallet application is initially configured, prior to the step of sending the second set of data, for performing transactions in a home payment network different from said roaming payment network (Abstract; ¶ 32, 41, 54, 68-70, 82, 89, 90).
Regarding claim 14, Khan discloses wherein the second set of data includes a roaming token of the mobile payment card in the roaming payment network and a second identifier associated with the roaming token (¶41, 52, 64, 73, 82, 89, 90, 100) .  Kaufman teaches wherein the provisioning request includes a first identifier of the mobile payment card in the home payment network, said first identifier being part of said first set of data; and (¶ 18-23, 28, 35, 43).
Regarding claim 15, Khan discloses wherein the step  of obtaining the second set of data includes : sending  the first identifier of the mobile payment card to a second server  of a home token service provider;  receiving , from said second server, a home token  of the mobile payment card in the home payment network;  -6-Preliminary Amendment Docket No. 0177.0167sending , to a third server of a roaming token service provider, said home token; and receiving , from said third server, the second set of data (Abstract; ¶ 32, 41, 54, 65-77, 82, 89-94).
Regarding claim 16, Khan discloses wherein the second set of data includes at least one of: - visual parameters for configuring the visual appearance of the digital wallet application to indicate that the mobile payment card is used in the selected roaming payment network; a roaming payment application to be installed in the mobile device for interacting with the digital wallet application when the mobile payment card is used in the roaming payment network; and  an expiration date of the mobile payment card for the selected roaming payment network (Figure 7, 11; ¶ 31, 32, 41, 54, 55, 65-77, 82, 89-94).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scott et al. (US 2013/0085927) teaches a user roaming and enacting a transaction in a foreign network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685